Citation Nr: 0606982	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-22 576	)	DATE
	)
	)


THE ISSUE

Whether a February 1974 Board decision which denied 
entitlement to service connection for an acquired psychiatric 
disorder should be reversed or revised on the grounds of 
clear and unmistakable error in that decision.


REPRESENTATION

Moving party represented by:  Edward A. Zimmerman, Attorney


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to April 
1972.

This matter comes before the Board on the veteran's July 2003 
motion alleging CUE in a February 1974 Board decision which 
denied service connection for an acquired psychiatric 
disorder.  


FINDINGS OF FACT

1.  In a decision dated in July 2002, the Board denied the 
veteran's motion alleging CUE in a February 1974 Board 
decision, which denied entitlement to service connection for 
an acquired psychiatric disorder.  This decision was affirmed 
by the United States Court of Appeals for Veterans Claims 
(Court) in an October 2005 decision.

2.  In July 2003, the veteran filed another motion alleging 
CUE in the same February 1974 Board decision, on the same 
issue of entitlement to service connection for an acquired 
psychiatric disorder.  


CONCLUSION OF LAW

The July 2003 motion alleging CUE in a February 1974 Board 
decision which denied service connection for an acquired 
psychiatric disorder is dismissed with prejudice.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1401(a), 
20.1409(c) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1974 decision, the Board denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  A final decision by the Board may be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).  38 U.S.C.A. § 7111(a) (West 2002).  However, in a 
decision dated in July 2002, the Board denied the veteran's 
motion alleging CUE in the same February 1974 Board decision, 
on the same issue, i.e., entitlement to service connection 
for an acquired psychiatric disorder.  The July 2002 Board 
decision found that the February 1974 Board decision was 
reasonably supported by the evidence then of record and the 
prevailing legal authority, and, hence, CUE had not been 
shown.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court), which, 
in a single-judge memorandum decision dated in October 2005, 
affirmed the July 2002 Board decision.

In the meantime, in July 2003, the veteran filed a motion for 
reconsideration of the July 2002 Board decision, which was 
denied in October 2003.  At the same time, the veteran filed 
another CUE motion, based on the February 1974 decision.  
This motion, the subject of the current decision, was stayed 
until the Court decided the appeal of the July 2002 Board CUE 
decision, but is now before the Board.  However, because the 
current CUE motion addresses an issue which has already been 
the subject of a Board CUE decision, for reasons discussed 
below, he is precluded by law from bringing another CUE 
motion on the same issue in the same decision.  

Prior to the 1997 enactment of Pub. L. No. 105-111, 111 Stat. 
2271 (codified at 38 U.S.C.A. § 7111), challenges to prior 
Board decisions on the grounds of CUE were not permitted.  
See Smith (William A.) v. Brown, 35 F.3rd 1516, 1521 (Fed. 
Cir. 1994).  After the legislation was passed authorizing CUE 
challenges to Board decisions, VA began the process of 
promulgating regulations for the implementation of 
38 U.S.C.A. § 7111, and published a notice of proposed 
rulemaking in May 1998, setting forth the proposed 
regulations, and explanatory material.  63 Fed. Reg. 27534 
(1998).  The final rule, setting forth 38 C.F.R. §§ 20.1400-
1411, and supplementary information, was published in January 
1999.  64 Fed. Reg. 2134 (1999). 

Shortly thereafter, several veterans' service organizations 
challenged the validity of certain of these regulations.  See 
Disabled American Veterans (DAV) v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000).  As pertinent to this appeal, 38 C.F.R. § 
20.1409(c), which provides that there can be only one final 
decision on a CUE motion concerning a prior Board decision on 
an issue, and 38 C.F.R. § 20.1401, which defines "issue," 
were challenged, and upheld by the Circuit Court.  Id.  

Rule 1409(c) (38 C.F.R. § 20.1409(c)) provides as follows:  

Once there is a final decision on a 
motion under this subpart relating to a 
prior Board decision on an issue, that 
prior Board decision on that issue is no 
longer subject to revision on the grounds 
of clear and unmistakable error.  
Subsequent motions relating to that  
prior Board decision on that issue shall 
be dismissed with prejudice. 

In DAV, the Circuit Court explicitly found that Rule 1409(c) 
"prevents a claimant from refiling a CUE claim on a 
particular issue in a Board decision when there already has 
been a final decision on the merits on a CUE claim relating 
to that issue, as required by 38 U.S.C.A. § 7111(e)."  DAV, 
at 702.  In upholding this interpretation, the Circuit Court 
went on to state:  "Once a claimant obtains a final decision 
on a CUE claim regarding a particular issue, that claimant 
should not be allowed to present the same challenge again, 
especially since a CUE claim is, itself, a collateral attack 
on an otherwise final prior Board decision."  Id.

"Issue" is defined as "a matter upon which the Board made 
a final decision (other  than a decision under this 
subpart)."  38 C.F.R. § 20.1401(a).  A "final decision" is 
one which was "appealable under Chapter 72 of  title 38, 
United States Code, or which would have been so appealable if 
such provision had been in effect at the time of the 
decision."  Id.  

The Circuit Court in DAV also upheld this definition of 
"issue."  In responding to the argument that the definition 
was inconsistent with the pro-veteran nature of the veterans' 
benefits scheme, the Circuit Court held that it was a 
reasonable exercise of the VA's rulemaking ability to resolve 
an ambiguity in the statute.  DAV, at 694.  The Court noted 
that allowing a claimant to seek CUE review of a specific 
issue in a Board decision leaves other issues in that 
decision subject to their own CUE review.  Id.  Moreover, the 
Court concluded that in "defining 'issue' as a 'matter' on 
which the Board made a final decision, the rule makes it 
possible for a claimant to bring a separate CUE claim with 
respect to each distinct claim addressed in a Board decision.  
Thus, the VA resolved the ambiguity in 38 U.S.C.A. §  7111 in 
favor of the veteran."  Id.

Thus, it is clear from the Court's discussion that Rules 
1401(a) and 1409(c) prevent more than one challenge to a 
Board decision addressing a specific appealable matter, and 
the notices published in connection with the promulgation of 
the regulations also demonstrate that this was the intent of 
the regulations.  63 Fed. Reg. 27534 (1998); 64 Fed. Reg. 
2134 (1999).  This meaning is also consistent with other 
Court decisions, holding that a new theory of entitlement is 
not a new claim.  See Bingham v. Principi, 18 Vet. App. 470 
(2004) aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 
(Fed. Cir. 2005); Ashford v. Brown, 10 Vet. App. 120 (1997).

In proposing the rules, VA explained that once there is a 
final decision on a motion under this proposed subpart, the 
prior Board decision on the underlying "issue" would no 
longer be subject to revision on grounds of CUE.  VA 
explained that "one challenge per decision on an issue is 
justified not only as a proper statement of the law, but also 
as a rule serving the interests of judicial economy," citing 
to Fugo v. Brown, 6 Vet. App. 40, 43 (1993); (CUE is a "very 
specific and rare kind of error") and Russell v. Principi, 3 
Vet. App. 310, 315 (1992) (en banc), (the availability of a 
CUE challenge does not mean that the issue may be "endlessly 
reviewed").  63 Fed. Reg. 27534, 27538 (1998).  


In discussing this matter, VA explained that, as an example, 
if a party challenged a decision on service connection for 
failing to apply the proper diagnostic code and the Board 
denied the motion, a subsequent motion which alleged that the 
Board failed to apply the presumption of sound condition 
would be dismissed with prejudice.  63 Fed. Reg. 27534, 27537 
(1998).

In addition, as pointed out in the comments, the term 
"matter" in Rule 1401(a) is taken from 38 U.S.C.A. 
§ 7103(a), which refers to the finality of a "decision of 
the Board determining a matter under section 7102" of title 
38.  Section 7102 in turn relates to assignment of 
proceedings to Board members.  "Matter" is also used in the 
context of Board decisions, for example, 38 U.S.C. 7104(a) 
refers to "matter" for  decision under 38 U.S.C. 511(a).  
64 Fed. Reg. 2134, 2136 (1999).

VA emphasized that the purpose of Rule 1401(a), together with 
Rule 1409(c) was to clarify that "only final, outcome-
determinative decisions of the Board are subject to revision 
on the grounds of CUE, so as to avoid, in the interests of 
judicial economy, atomization of Board decisions into myriad 
component parts."  63 Fed. Reg. 27534, 27537; 64 Fed. Reg. 
2134, 2136.

Thus, it is manifest that the intent of Rules 1401(a) and 
1409(c), and the meaning understood by the Circuit Court in 
upholding those rules, was to limit CUE challenges to a prior 
Board decision on an issue to one time, and that "issue" 
was contemplated as a separately appealable matter.  The 
Board notes that in another decision, the Circuit Court held 
that a CUE claim previously raised encompassed only the clear 
and unmistakable error specifically alleged therein, and that 
the CUE claim raised subsequently did not constitute 
alternative arguments in support of claims decided by the 
Board.  "Rather, they were entirely separate and distinct 
claims that the Board's decision had not addressed."  Andre 
v. Principi, 301 F.3d 1354, 1361-1362 (Fed. Cir. 2002).  
However, the CUE claims in Andre involved claims of CUE in an 
RO decision, whereas Rules 1401(a) and 1409(c), discussed 
above, apply only to claims of CUE in Board decisions.  Thus, 
since DAV specifically addressed the regulations applicable 
to Board CUE claims, which limit CUE motions to a single 
challenge, DAV controls in the instant case.  

Thus, the veteran is precluded, by law, from again claiming 
that the February 1974 Board decision was clearly and 
unmistakably erroneous with respect to the issue of service 
connection for an acquired psychiatric disorder.  As 
discussed above, once there is a final decision on a CUE 
motion concerning a prior Board decision on an issue, that 
prior Board decision on that issue, defined as appealable 
matter, can no longer be challenged on the grounds of CUE.  
The veteran's July 2003 CUE motion is therefore dismissed 
with prejudice.  38 C.F.R. § 20.1409(c).  

Finally, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable to the moving 
party's allegations of CUE. The Court has determined that CUE 
claims are not conventional appeals. Rather, such claims are 
requests for revisions of previous decisions. A claimant 
alleging CUE is not pursuing a claim for benefits. Instead, 
that claimant is collaterally attacking a final decision. 
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits. See Livesay v. Principi, 
15 Vet. App. 165 (2001).


ORDER

The motion to revise or reverse a February 1974 Board 
decision, which denied service connection for an acquired 
psychiatric disorder, on the grounds of clear and 
unmistakable error (CUE), is dismissed, with prejudice.



                       
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



